Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a non-final response to the application filed on the 7th of October, 2020. Claims 1-8 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is dated to the 11th of May, 2020.
Specification
The disclosure is objected to because of the following informalities: 
[0042] no explanation of what BDD100K is, would be nice to explain how it works in here
[0049] no explanation of what BDD100K is, would be nice to explain how it works in here, unless addressed in [0042]
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: use of the word "module" or "sub-module" in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the drivable lane section" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the drivable lane section" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
For both of the above claims “the drivable lane section” is reliant on a module or step found in claims 3/7 but not claims 4/8. Did the applicant mean to make the claims dependent on the prior claim? This may overcome the lack of antecedent basis for this lane section. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choe et al. (US 20200026282).
Regarding claim 1, Choe teaches a deep-learning-based driving assistance system using a one-stage object-detecting neural network ([0018] described as machine learning system) and applied to an embedded device for quickly calculating and determining a driving object information ([0038] described as a perception module, [0039] described as a prediction module) comprising:
an image capture module to capture a plurality of road images by using a fixed frequency; ([0025] described as a camera system)
a feature extraction module configured to construct a plurality of feature data of a plurality of road objects based on the road images; ([0038] described as a perception module)
a semantic segmentation module configured to extract a plurality of classified probability maps of the road objects based on the feature data; and ([0039] described as a prediction module)
a lane processing module configured to construct a plurality of lane line fitting maps comprising: ([0041] described as a routing module)
a lane line binarization sub-module for binarizing the classified probability maps based on a confidence level of the classified probability maps ([0066] described as heat maps) and constructing a plurality of binary response maps of a lane line ([0066] described as a binary image), wherein the binary response maps are a plurality of lane points; ([0067] described as lane markers)
a lane line grouping sub-module configured to group the binary response maps into a plurality of lane line categories ([0061] and [0067] described as pseudo lane lines with a spatial label); and
a lane line fitting sub-module for fitting the lane line categories by a cubic curve  ([0065] and [0071] described as lane line outputs fit to a polynomial curve) and connecting the lane line categories after fitted to obtain the lane line fitting maps. ([0065] described as an output heat map)
Regarding claim 2, Choe teaches the deep-learning-based driving assistance system of claim 1, ([0018] described as machine learning system) wherein the feature extraction module ([0038] described as a perception module) further comprises an attention sub-module for improving accuracy of the feature data by an amplification constant. ([0047] describes a process to improve the quality of the data)
Regarding claim 4, Choe teaches the deep-learning-based driving assistance system of claim 1 ([0018] described as machine learning system), further comprising an object detection module obtaining positions of the road objects based on the feature data ([0045] described as the integrated module of the decision and planning modules), wherein the object detection module comprises a collision avoidance determining sub-module ([0045] described as a collision avoidance system) estimating a plurality of relative distances and executing a plurality of collision avoidance determination based on the drivable lane section and the positions of the road objects. ([0045] describes how the collision avoidance system would work)
Regarding claim 5, Choe teaches a method of deep-learning-based driving assistance using a one-stage object-detecting neural network ([0018] described as machine learning system) and applied to an embedded device for quickly calculating and determining a driving object information ([0038] described as a perception module, [0039] described as a prediction module) comprising:
capturing a plurality of road images by using a fixed frequency; ([0025] described as a camera system)
extracting a plurality of feature data based on the road images to construct the feature data of a plurality of road objects; ([0038] described as a perception module)
extracting a plurality of classified probability maps of each the road objects based on the feature data; ([0039] described as a prediction module)
binarizing the classified probability maps based on a confidence level of the classified probability maps to construct a plurality of binary response maps of a lane line ([0066] described as heat maps), wherein the binary response maps are a plurality of lane points; ([0067] described as lane markers)
grouping the binary response maps into a plurality of lane line categories ([0061] and [0067] described as pseudo lane lines with a spatial label); and
fitting the lane line categories by a cubic curve ([0065] and [0071] described as lane line outputs fit to a polynomial curve) and connecting the lane line categories after fitted to obtain the lane line fitting maps. ([0065] described as an output heat map)
Regarding claim 6, Choe teaches the method of deep-learning-based driving assistance of claim 5 ([0018] described as machine learning system), further comprising improving accuracy of the feature data by providing an amplification constant of the feature data. ([0047] describes a process to improve the quality of the data)
Regarding claim 8, Choe teaches the method of deep-learning-based driving assistance of claim 5 ([0018] described as machine learning system), further comprising obtaining positions of the road objects based on the feature data to estimate a plurality of relative distances and execute a plurality of collision avoidance determination based on the drivable lane section and the positions of the road objects. ([0045] described as a collision avoidance system with a description of how the collision avoidance system would work)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 20200026282) in view of Khakharia et al. (US 20200074190).
Regarding claim 3, Choe teaches the deep-learning-based driving assistance system of claim 1 ([0018] described as machine learning system), wherein the lane processing module further comprises:
a lane post-processing sub-module for constructing a drivable lane section based on the lane line fitting maps ([0067] described as lateral controls to stay within the lane edge contours); and
a 
Regarding claim 3, Khakharia teaches the deep-learning-based driving assistance system of claim 1 ([0017] described as using deep learning to track lane lines), wherein the lane processing module further comprises:
a lane post-processing sub-module for constructing a drivable lane section based on the lane line fitting maps ([0071] described as a lane detection system); and
a lane departure determining sub-module configured to determine whether a driving direction deviates according to the drivable lane section. ([0073] describes alerting the drive that they have left the lane line)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Choe to incorporate Khakharia. Choe describes a way to generate a route that follows lane lines, so it would be implicit that the system can detect the vehicle is deviating from the lane lines. However, by adding the teachings of Khakharia it makes it more obvious for a driver in the vehicle. This would be beneficial to the driver so they can be alerted if the system is experiencing a glitch or some other kind of technical problem.
Regarding claim 7, Choe teaches the method of deep-learning-based driving assistance of claim 5 ([0018] described as machine learning system), further comprising constructing a drivable lane section based on the lane line fitting maps ([0067] described as lateral controls to stay within the lane edge contours) to 
Regarding claim 7, Khakharia teaches the method of deep-learning-based driving assistance of claim 5 ([0017] described as using deep learning to track lane lines), further comprising constructing a drivable lane section based on the lane line fitting maps ([0071] described as a lane detection system) to determine whether a driving direction deviates according to the drivable lane section. ([0073] describes alerting the drive that they have left the lane line)
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Choe to incorporate Khakharia. Choe describes a way to generate a route that follows lane lines, so it would be implicit that the system can detect the vehicle is deviating from the lane lines. However, by adding the teachings of Khakharia it makes it more obvious for a driver in the vehicle. This would be beneficial to the driver so they can be alerted if the system is experiencing a glitch or some other kind of technical problem.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS STRYKER whose telephone number is (571)272-4659. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Chen can be reached on 571-270-5499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS STRYKER/Examiner, Art Unit 4187                                                                                                                                                                                                        /THOMAS C DIAZ/Primary Examiner, Art Unit 3656